DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on September 10, 2021.
In view of amendments filed on September 10, 2021 to claims 4-6, 8-10, 12 and 13 the objection to the claims are withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below: 
The Japanese search report dated June 15, 2021 is based on a related JP application listed on the IDS, Foreign Patent Document section 1-4 (note the corresponding US Pre-Grant publication to Nishimachi and Watase et al.) therein have been considered. The remaining Non-Patent literature documents submitted with the IDS cited therein have been considered. Those remaining references being of a general background category.
Nishimachi (2018/0239933) disclose a card reader (data read-out device) causes an image display section to display an image that indicates a 
Watase et al. (7,980,478) discloses a document reading apparatus includes an integral display portion integrally provided with an area sensor portion and a wireless IC tag reader, and a main CPU for detecting by the area sensor portion reflection light from an object placed on a screen of the integral display portion and detecting by the wireless IC tag reader that a wireless IC tag comes close to the screen. When it is determined that the object is a document based on an area of reflection light from the object, the main CPU switches to a document reading mode for reading the document on the screen by the area sensor portion, and when it is detected that a wireless IC tag comes close to the screen, the main CPU switches to a wireless IC tag reading mode for reading electronic money information of the wireless IC tag by the wireless IC tag reader. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“reading means for reading” in claim(s) 17.
“display means for […] display” in claim(s) 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 17: ‘a reading means for reading’ corresponds to Fig. 3 – element 75. The imaging controller 75 is provided as an example of a reading unit that reads an image, Applicant Pub ¶ [0041].
(b)	Claim(s) 17: ‘display means for […] display’ corresponds to Fig. 1 – element 10. The guide display 10 is a display that displays a message to a user, such as guidance, for an operation of the image processing apparatus 100. Unlike the later-described operation stand 20, even when contact is made with the surface of the guide 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Statement of Reason for Allowance
Claims 1-6 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Display Apparatus Capable of Displaying Guidance Information and Non-Transitory Computer Readable Medium Storing Program.
Claims 1, 16 and 17 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] display on the display surface, in response to an operation of moving a medium closer to the display surface or placing the medium on the display surface, guidance information that guides a position, at which information associated with the medium is readable by the processor, on the display surface, 
wherein the information associated with the medium is information stored in a mobile information terminal in association with the medium, 
wherein the processor reads information stored in the mobile information terminal by communicating with the mobile information terminal or by taking a photograph of a display of the mobile information terminal with the information stored in the mobile information terminal displayed on the display.” along with all other limitations as required by independent claim 1.
“[16] […] reading information by a processor; and 
in response to an operation of moving a medium closer to a display surface or placing the medium on the display surface, displaying on the display surface guidance information that guides a position, at which information associated with the medium is readable by the processor, on the display surface, 
wherein the information associated with the medium is information stored in a mobile information terminal in association with the medium, 
wherein the processor reads information stored in the mobile information terminal by communicating with the mobile information terminal or by taking a photograph of a display of the mobile information terminal with the information stored in the mobile information terminal displayed on the display.” along with all other limitations as required by independent claim 16.
“[17] […] reading means for reading information; and 
display means for, in response to an operation of moving a medium closer to a display surface or placing the medium on the display surface, displaying on the display surface guidance information that guides a position, at which information associated with the medium is readable by the reading means, on the display surface, 
wherein the information associated with the medium is information stored in a mobile information terminal in association with the medium, 
wherein the reading means reads information stored in the mobile information terminal by communicating with the mobile information terminal or by taking a photograph of a display of the mobile information terminal with the information stored in the mobile information terminal displayed on the display.” along with all other limitations as required by independent claim 17.
Specifically, the closest prior art, Nishimachi (US 2015/0060545), Tyson et al. (2017/0270712), Combs et al. (2009/0086173), Shimizu (10,068,507) and Agmed et al. (2006/0126128), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-6 and 9-15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshima (2019/0240577) disclose a print system, a server, a print method, and a program capable of bringing attention to a photo print of a player of an 
Kohara et al. (2011/0228347) disclose an image reading apparatus includes a scanner part reading an original on a contact glass, and a projector part projecting image information onto the contact glass as first image displaying. The projector part projects thumbnails or an image to have an image processing operation carried out or be printed. The display part carries out second image displaying obtained from reducing the first image displaying in size. At a time of the scanner part being operated, transmittance of the contact glass is increased and the projector part stops projecting the image information, and at a time of the scanner part not being operated, the transmittance of the contact glass is decreased and the projector part carries out the first image displaying. Setting of the image processing operation for the image data is reflected on the first image displaying and the second image displaying.
Kohara et al. (2009/0316954) disclose an input apparatus for enabling a user to enter an instruction into a main apparatus has high durability and offers superior operability. The input apparatus includes a table device having a table with a variable size. An image of plural virtual keys that is adapted to the size of the table is projected by a projector unit onto the table. Position information about a finger of the user that is placed on the table is detected by a position detecting device contactlessly. One of the plural virtual keys that corresponds to the position of the finger of the user detected by the position detecting device is detected by a key detecting device based on information about the image of the plural virtual keys and a result of the detection made by the position detecting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672